DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2: It’s unclear if the limitation “a plurality of roofing panels” is referencing the previously roof panel of claim 1. Does the plurality of roofing panels include the roofing panel of claim 1? 

Claims 2-3 are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrock (US 8,776,456 B1).
With regard to claim 1: Schrock discloses a photovoltaic (PV) module mounting assembly, comprising: 
a roofing panel (25) having a base layer (fig. 1-2); 
a flashing panel (33) coupled along an edge of the roofing panel (25) (figs. 1-3); and 
a bracket assembly (19 and 15 or 27) coupled to the roofing panel (figs. 1-2), the bracket assembly comprising a bracket (15 or 27) and a clip (19), 
wherein the clip (19)  is configured to couple with an edge feature of a PV module (11) to secure the PV module (11) to the roofing panel (25) (figs. 1-2).
With regard to claim 2: Schrock discloses that the mounting assembly comprises a plurality of roofing panels (25) (figs. 1-2).
With regard to claim 3: Schrock disclose each of the roofing panels (25) of the plurality of roofing panels comprises a plurality of ribs (peaks) extending from the base layer (valleys) (figs. 1-2), and 
wherein the plurality of roofing panels (25) are arranged into an array with at least one rib of a first roofing panel of the plurality of roofing panels (25) at least partially overlaps a second roofing panel of the plurality of roofing panels (25) (figs. 1-2).
With regard to claim 4: Schrock discloses that the roofing panel (25) comprises a plurality of ribs (peaks) extending from the base layer (valleys), and wherein the bracket assembly (17 or 27) is coupled to a first rib of the plurality of ribs (figs. 1-2).
With regard to claim 5: Schrock discloses a second bracket assembly (19 and 15 or 27)  coupled to a second rib (additional peak), wherein the second rib is laterally spaced apart from the first rib, and wherein the second bracket assembly (19 and 15 or 27)  is configured to couple with a second edge feature of the PV module (11) (figs. 1 or 2).
With regard to claim 6: Schrock discloses that the second bracket assembly  (19 and 15 or 27) comprises a second bracket (15 or 27) and a stationary clip (19) (figs. 1 or 2).
With regard to claim 7: Schrock discloses that the bracket assembly (19 and 15 or 27)  further comprises  metal fasteners (fig. 3; col. 7 lines 27-29) capable of use as a first grounding component.
With regard to claim 9: Schrock discloses a second rib and metal fasteners (fig. 3; col. 7 lines 27-29) of a second bracket assembly capable of use as a second grounding component disposed on a bottom surface of the second rib (figs. 1-2).
With regard to claim 10: Schrock discloses that the flashing (33) comprises a base layer and a raised portion (35), and wherein the raised portion (35) is disposed over a portion of the first rib (figs.1-2 and 8-10; col. 3, lines 34-40).

Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuo (JP2002-4517).
With regard to claim 21: Mitsuo discloses  photovoltaic (PV) module mounting assembly, comprising:
a roofing panel (60) (figs. 1-2); and
a plurality of bracket assemblies (22 and 36) configured to couple a PV module (20, 22 and 23) to the roofing panel (60), the plurality of bracket assemblies (36) comprising:
a first bracket assembly (A) comprising a first bracket (22) and a first clip (36), wherein the first clip (36) is configured to couple with a first edge feature of the PV module (20, 22 and 23) to secure the PV module (20, 22 and 23) to the roofing panel (60) (figs. 1-2 and 8-9), and
a second bracket assembly (B) comprising a second bracket (22) and a second clip (36), wherein the second clip (36) is configured to be displaced by the PV module (20, 22 and 23) from a first position to a second position (figs. 1-2 and 8).

    PNG
    media_image1.png
    542
    626
    media_image1.png
    Greyscale
 
Fig. 1: Mitsuo (JP2002-4517)
With regard to claim 22: Mitsuo discloses that the second clip (36) is biased toward the first position (figs. 1-2 and 5).
With regard to claim 23:  Mitsuo discloses that the second clip (36) is coupled to a spring (spring piece 42), and the spring (42) is configured to bias the second clip (36) toward the first position (figs. 1-2 and 5).
With regard to claim 24: Mitsuo discloses that the second clip (36) comprises a hooked portion (41-43) configured to engage a second edge (top edge) feature of the PV module (20, 22 and 23) (figs. 1-2).
With regard to claim 25: Mitsuo discloses that the hooked portion (41-43) comprises a sloped upper portion (figs. 1-2 and 5).
With regard to claim 26: Mitsuo discloses that the hooked portion (41-43) is configured to engage the second edge feature of the PV module when the clip returns from the second position to the first position (figs. 1-2 and 5).
With regard to claim 27: Mitsuo discloses that the first clip (36) of the first bracket assembly (A) is a stationary clip (figs. 2 and 8).
With regard to clam 28: Mitsuo discloses that the second clip (36) is configured to couple with a second edge feature (at top edge) of the PV module (20, 22 and 23)  and the second edge feature (at top edge) is disposed along a side of the PV module (20, 22 and 23)  opposite the first edge feature (at bottom edge) (figs. 1-2 and 8).
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, applicant argues claim 1 recites a roofing panel as disclosed in the specification and claim 2 recites plurality of roofing panels.
Examiner respectfully submits that claim 2 positively recites a plurality of roofing panels, but does note recite whether the roofing panel recited in claim 1 is included in the recitation of a plurality of roofing panels.  Examiner suggests amending claim 2 to recite that the roofing panel comprises a plurality of roofing panels.
Regarding claim 1, Applicant argues that the formed-flashing of Schrock is not “coupled along an edge” of a tile.
Examiner respectfully submits that the phrase “coupled along” is interpreted as flashing being coupled and extending in a constant direction with the edge.  Examiner notes that claim does not recite the flashing is coupled to and along the edge (emphasis added).  Accordingly, the flashing can be spaced from a respective edge and meet the claim limitation.
The objection of claim 10 has been withdrawn in view of the amendment filed 6/1/22.
The previous rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/1/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633